           Case 3:20-cv-00609-RCJ-WGC Document 6 Filed 03/29/21 Page 1 of 3




 1

 2                               UNITED STATES DISTRICT COURT

 3                                      DISTRICT OF NEVADA

 4 ANTHONY R. PRICE.,                                        Case No.: 3:20-cv-00609-RCJ-WGC

 5           Plaintiff                                                       Order

 6 v.

 7 STATE OF NEVADA JUSTICE COURT OF
   SPARKS TOWNSHIP, et. al.,
 8
        Defendants.
 9

10         Plaintiff is an inmate being detained at the Washoe County Jail, and has filed his civil

11 rights complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1-1.) The Local Rules of Practice for

12 the District of Nevada provide: “Any person who is unable to prepay the fees in a civil case may

13 apply to the court for authority to proceed in forma pauperis (IFP). The application must be

14 made on the form provided by the court and must include a financial affidavit disclosing the

15 applicant’s income, assets, and liabilities.” LSR 1-1. When a prisoner seeks to proceed without

16 prepaying the filing fee, in addition to filing the affidavit, the prisoner is required to submit a

17 certified copy of the trust fund account statement (or institutional equivalent) for the six-month

18 period immediately preceding the filing of the complaint. The statement must be obtained from

19 the appropriate official at the prison or detention facility where the prisoner is or was confined.

20 28 U.S.C. § 1915(a)(2).

21         When a prisoner brings a civil action IFP, the prisoner is still required to pay the full

22 amount of the filing fee. The court is required to assess, and when funds exist, collect an initial

23 partial payment of 20 percent of the greater of: (A) the average monthly deposits in the
              Case 3:20-cv-00609-RCJ-WGC Document 6 Filed 03/29/21 Page 2 of 3




 1 prisoner’s account or (B) the average monthly balance in the prisoner’s account for the six-

 2 month period immediately preceding the filing of the complaint. Thereafter, whenever the

 3 prisoner’s account exceeds $10, the prisoner must make monthly payments of 20 percent of the

 4 preceding month’s income credited to the prisoners account until the filing fees are paid. The

 5 funds are to be forwarded by the agency having custody of the prisoner. 28 U.S.C. § 1915(b)(1),

 6 (2).

 7             The regular filing fee is $400, consisting of the $350 filing fee and a $50 administrative

 8 fee. If an inmate does not qualify for IFP status, he must pay the full $400 filing fee. If the

 9 inmate qualifies for IFP status, the $50 administrative fee is waived, and the inmate will only pay

10 the $350 filing fee over time. 1

11             Plaintiff filed an IFP application, and included a financial certificate, but it is not signed

12 by the appropriate official at the Washoe County Jail.

13             Plaintiff has 30 days from the date of this Order to either file his completed and signed

14 financial certificate or pay the full $400 filing fee.

15             Once Plaintiff has filed his completed and signed financial certificate or paid the filing

16 fee, the court will screen the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) or 28 U.S.C. §

17 1915A, or both. Both require dismissal of a complaint, or any portion thereof, that is frivolous or

18 malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

19 against a defendant who is immune from such relief. If the complaint is dismissed on screening,

20 there will be no refund of the filing fee, and an inmate proceeding IFP is still required to pay the

21 $350 filing fee over time. If the filing fee is paid in full, it will not be refunded if the complaint is

22 dismissed on screening.

23
     1
         For cases filed on or after December 1, 2020, the administrative fee has increased to $52.

                                                          2
          Case 3:20-cv-00609-RCJ-WGC Document 6 Filed 03/29/21 Page 3 of 3




 1

 2         If Plaintiff fails to timely file a completed and signed financial certificate or pay the filing

 3 fee, this action will be dismissed.

 4 IT IS SO ORDERED.

 5 Dated: March 29, 2021

 6                                                             _________________________________
                                                               William G. Cobb
 7                                                             United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      3
